Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the following claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). 
Re claim 1: the first thickness is larger throughout the entire first terminal than the second thickness.

Drawings
37 CFR 1.81 Drawings required in patent application.
(c) Whenever the nature of the subject matter sought to be patented admits of illustration by a drawing without its being necessary for the understanding of the subject matter [emphasis added] and the applicant has not furnished such a drawing, the examiner will require its submission within a time period of not less than two months from the date of the sending of a notice thereof.
37 CFR 1.83 Content of drawing. 
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims [emphasis added]. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables and sequence listings that are included in the specification are, except for applications filed under 35 U.S.C. 371, not permitted to be included in the drawings. 
(b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith. 
(c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d).
MPEP § 608.02(I). DRAWING REQUIREMENTS
The first sentence of 35 U.S.C 113 requires a drawing to be submitted upon filing where such drawing is necessary for the understanding of the invention. In this situation, the lack of a drawing renders the application incomplete and, as such, the application cannot be given a filing date until the drawing is received. The second sentence of 35 U.S.C. 113 addresses the situation wherein a drawing is not necessary for the understanding of the invention, but the subject matter sought to be patented admits of illustration and no drawing was submitted on filing. The lack of a drawing in this situation does not render the application incomplete but rather is treated as an informality. The examiner should require such drawings in almost all such instances. Such drawings could be required during the initial processing of the application but do not have to be furnished at the time the application is filed. The applicant is given at least 2 months from the date of the letter requiring drawings to submit the drawing(s) [emphasis added].
MPEP § 608.02(I). HANDLING OF DRAWING REQUIREMENTS UNDER THE SECOND
SENTENCE OF 35 U.S.C 113 - ILLUSTRATION SUBSEQUENTLY REQUIRED
35 U.S.C.113 addresses the situation wherein a drawing is not necessary for the understanding of the invention, but the subject matter sought to be patented admits of illustration by a drawing [emphasis added] and the applicant has not furnished a drawing. The lack of a drawing in this situation does not render the application incomplete but rather is treated as an informality. A filing date will be accorded with the original presentation of the papers, despite the absence of drawings. The acceptance of an application without a drawing does not preclude the examiner from requiring an illustration in the form of a drawing under 37 CFR 1.81(c) or 37 CFR 1.83(c). In requiring such a drawing, the examiner should clearly indicate that the requirement is made under 37 CFR 1.81(c) or 37 CFR 1.83(a) and be careful not to state that he or she is doing so “because it is necessary for the understanding of the invention,” as that might give rise to an erroneous impression as to the completeness of the application as filed. Examiners making such requirements are to specifically require, as a part of the applicant’s next reply, at least an ink sketch or permanent print of any drawing in reply to the requirement, even though no allowable subject matter is yet indicated. This will afford the examiner an early opportunity to determine the sufficiency of the illustration and the absence of new matter. See 37 CFR 1.121 and 37 CFR 1.81(d) [emphasis added].
Every application must be complete in itself so far as the illustration of what is claimed is concerned and the question is not whether the invention can be understood without a drawing but whether the nature of the case admits of one [emphasis added]. (In re Complete Application-Drawing Required, 152 USPQ 290 (Comm'r Pat. 1966))
The Examiner stated that the invention " admits of illustration," which is a proper ground for requiring drawings even when such drawings are not necessary for the understanding of the subject matter. See 37 C.F.R. 181(c). Novo Nordisk A/S v. Becton Dickinson & Co., 96 F. Supp. 2d 309 (S.D.N.Y. 2000), Court
As stated in Rule 71(b) of the Rules of Practice of the U. S. Patent Office, the specification must “describe completely a specific embodiment of the * * * machine * * *“. Further, Rule 83 recites that “The drawing must show every feature of the invention specified in the claims [emphasis added].” While petitioner contends that the particular operating means is immaterial he has nevertheless submitted in the amendment of June 5, 1961 a disclosure of a particular operating means. The examiner has held however that the proposed amendment includes new matter. In a situation like this the onus is on the applicant to show by prior art evidence that the subject matter prescribed by the proposed amendment is not new matter but is instead actually old and would suggest the incorporation of itself into the present disclosure. In re Chaplin, 1948 C.D. 511, 77 USPQ 601 , 1957 C.D. 321, 114 USPQ 157. Applicant has of course made no such presentation. In the absence of such showing the examiner was justified in not entering the amendment of June 5, 1961. (Ex parte HELMERSON, 130 USPQ 244 (PTO 1961))
Ex parte Davin, 1902 C.D. 251 (emphasis added): This is a petition from an action of the examiner objecting to the drawing and claims of the above-entitled application. The examiner has required that the drawing be amended to show the grain of the wood running lengthwise. The specification so describes the grain, and this feature is included in the claims. It is therefore an essential feature of the invention that the grain shall run lengthwise. The examiner's requirement was right, since the rules require that-the drawing must show every feature of the invention covered by the claims. (Rule 50). (Marks v. Hodgins, 99 USPQ 23 (Bd. Pat. App. & Int. 1953))
Title 35 of the United States code, sections 111 and 113, provide that a patent application shall include a drawing when the nature of the case admits it and Patent Office Rule 83 provides that the drawing must show every feature of the invention specified in the claims. It is evident that these conditions are not satisfied in the present case since claims 4 to 13 inclusive comprise various specific structural limitations. The fact that this application refers to an earlier case which includes a drawing is not controlling here. Every application must be complete in itself so far as the illustration of what is claimed is concerned and the question is not whether the invention can be understood without a drawing but whether the nature of the case admits of one [emphasis added]. (In re Complete Application-Drawing Required, 152 USPQ 290 (Comm'r Pat. 1966))
See also, Bocciarelli v. Huffman, 109 USPQ 385 (CCPA 1956); and Warner Jewelry Case Company v. Wolfsheim & Sachs, Inc., 68 USPQ 267 (DC WNY 1946).
The claimed subject matter of this application admits of illustration by a drawing, including because it is claimed.
The drawings are objected to under 37 CFR 1.83(a) because the drawings must show every feature of the invention specified in the claims. 
The claimed subject matter of this application that admits of illustration by a drawing and the features which must be shown or the feature(s) canceled from the claim(s), are the following:
	Re claim 1: a semiconductor element mounted on a lead frame. 
Re claim 4: a groove subjected to coining process is provided at the terminal bending portions of the terminals. 
In particular, the drawings do not show the claim 4 coining feature.

Re claim 1: the first thickness is larger throughout the entire first terminal than the second thickness.
Corrected drawing sheets in compliance with 37 CFR 1.81(c) and 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
According to the Federal Circuit, a patent claim passes the §112, ¶2 threshold so long as the claim is “amenable to construction,” and the claim, as construed, is not “insolubly ambiguous.” 715 F. 3d 891, 898–899 (2013). We conclude that the Federal Circuit’s formulation, which tolerates some ambiguous claims but not others, does not satisfy the statute’s definiteness requirement. In place of the “insolubly ambiguous” standard, we hold that a patent is invalid for indefiniteness if its claims, read in light of the specification delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention. 110 USPQ2d 1688 Nautilus, Inc. v. Biosig Instruments, Inc. U.S. Supreme Court
The scope of the following claim language is ambiguously unclear: 
	Re claim 1: the first thickness is larger throughout the entire first terminal than the second thickness. 
In particular, it is unclear if the scope of the limitation is limited to the first thickness is throughout the entire first terminal.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The undescribed subject matter is the following: 
	Re claim 4: a groove subjected to coining process is provided at the terminal bending portions of the terminals. 
In particular, there is no original disclosure of the claim 4 limitation in combination with the following claim 1 limitation:
Re claim 1: the first thickness is larger throughout the entire first terminal than the second thickness.
In the reply filed on July 16, 2021, applicant states, “Applicant respectfully submits that the claim amendments presented herein are fully supported by the disclosure as filed, for example, in FIGS. 13, 25 and 27, and, accordingly, introduce no new matter.” However, applicant merely cites the disclosure without adequate explanation, and there does not appear to be a written description of the claim language in the cited disclosure. See MPEP § 2163.04(I)(B).
In the following rejections, reference characters and other claim element identifiers may be recited only for the first recitation of identical claim elements.
Also, in view of any relevant objection or non-prior art rejection, the prior art is applied consistent with at least any way applicant discloses the claimed scope of the claim language.
In addition, a reference applied to a claim is not applied for an explicit disclosure of the highlighted claim language, and the highlighted claim language is further addressed elsewhere in the Office action.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins (20150001691)).
	In paragraphs 4, 6, 13-15, 19-27, 31, 34, 39, 40, and 45; and claim 12, Higgins discloses the following:
	Re claim 1: A power semiconductor device inherently capable of being used for any intended use as a power semiconductor device (at least consistent with any way applicant discloses the claimed scope of the language “power semiconductor device), comprising: a package “118” in which a semiconductor element “104” mounted on a lead frame “102” is sealed; a plurality of terminals “110”/“402” exposed from side surfaces of the package, the terminals being bent “bent”; and a terminal bending portion “406,” “416” (at “W2” in figure 4) being a portion bent in each of the terminals, a width “width”/“W2” thereof; being larger than a width “width”/“W1” of a tip of the terminal, and the width “width”/“W2” thereof being equal to or smaller than the width of a contact portion “W1” of the terminal in contact with the package wherein a first terminal (any terminal “110”/“402”) of the plurality of terminals has a first thickness “thickness”/“t1,” a second terminal (any terminal “110”/“402”) located opposite to the first terminal in figure 1) of the plurality of terminals has a second thickness “thickness”/“t2,” the first terminal is located opposite to the second terminal through the package, and the first thickness is larger throughout the entire first terminal than the second thickness. 

	Re claim 3: A power semiconductor device, comprising: a package in which a semiconductor element mounted on a lead frame is sealed; a plurality of terminals exposed from side surfaces of the package, the terminals being bent; and a terminal bending portion being a portion bent in each of the terminals, a width thereof being larger than a width of a tip of the terminal, and being equal to or smaller than the width of a contact portion of the terminal in contact with the package, wherein in the terminal bending portions of the terminals on a side of the package, concaves “406,” “416” (at “W2” in figure 4) (at least consistent with any way applicant discloses the claimed scope of the language “concaves,” including in the specification, page 10, lines 19-22) are provided on side directions of the adjacent terminals and an entirety of the concaves is located away from the package, and a width “W2” of the terminal having the concaves is larger than the width of the tip of the terminal and smaller than the width of the contact portion of the terminal in contact with the package. 
	Re claim 4: The power semiconductor device re claim 1, wherein a groove “406,” “416” (at least consistent with any way applicant discloses the claimed scope of the language “groove”) subjected to coining “stamping/punching” (at least consistent with any way applicant discloses the claimed scope of the language “coining” See “coin,” Merriam-Webster.com Dictionary, https://www.merriam-webster.com/dictionary/coin. Accessed 8/12/2021.) process is provided at the terminal bending portions of the terminals. 
	Also, the following is a process limitation:

	In addition to the previously applied disclosure of Higgins, the product of Higgins also possesses any structural characteristics implied by this/these claimed process limitation(s) because the claimed structure and the structure of Higgins is/are at least substantially identical, or is/are produced by at least substantially identical processes. Accordingly, a prima facie case of anticipation has been established, and if traversed, applicant is required to prove that the product of Higgins does not necessarily or inherently possess the characteristics of the claimed product. See MPEP §§ 2112, 2113, and 2114. See also In re Fitzgerald, Sanders, and Bagheri, 205 USPQ 594 (CCPA 1980).
To further clarify, the scope of claim 4 is not limited to a groove structure including because the scope of the claim encompasses a process wherein a groove is provided and then removed.
The following is further clarified: 
	Re claim 1: the first thickness is larger throughout the entire first terminal than the second thickness. 
	In particular, the first thickness is larger throughout the entire first terminal than the second thickness including because there is no portion of the first terminal where the first thickness is not larger than the second thickness.
	However, Higgins does not appear to explicitly disclose the following: 
	Re claim 1: the width thereof being larger than the width of the tip of the terminal; the first thickness is larger throughout the entire first terminal than the second thickness. 
	Re claim 3: the width of the terminal having the concaves is larger than the width of the tip of the terminal. 
	Nonetheless, as previously cited, including in paragraphs 14, 20-22, 24-27, 34, 39, and 40, Higgins explicitly or implicitly discloses that the widths and thicknesses, and dimensions or configurations generally, is a/are result-effective variable(s).
	Therefore, it would have been obvious to experiment with variations of this/these result-effective variable(s), including the claimed variation(s) inherently resulting in the particular claimed width or thickness relative dimension(s) or configuration(s). See MPEP § 2144.05(II)(B).
Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See MPEP § 2144.05.
In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See MPEP § 2144.05(II)(A).
Ecolab’s expert admitted that one skilled in the art would know how to adjust application parameters to determine the optimum parameters for a particular solution. Ecolab, Inc. v. FMCCorp., 569 F.3d 1335 (Fed Cir. 2009). 
Where the principal difference between a claimed process and that taught by a reference is a temperature difference, it is incumbent upon the appellants to establish the criticality of that difference. Ex parte KHUSID, BEZGODOVA, AND RUBEN, 174 USPQ 59 (Bd. Pat. App. & Int. 1971)
[A]ppellant does not contend that the combination of a magnetic fastener and an instrument having a magnetic head such as a tack and a magnetic hammer is new but that his particular combination is patentable because his magnetic tool is of substantially the same dimensions as the disk. … It is well established that the mere change of the relative size of the co-acting members of a known combination will not endow an otherwise unpatentable combination with patentability. Electric Cable Joint Co. v. Brooklyn Edison Co., Inc., 292 U.S. 69, 78 L.Ed. 1131, 54 S.Ct. 586, 21 USPQ 1 ; In re Irmscher, 36 CCPA 767, 171 F.2d 303, 80 USPQ 136 ; In re Bennett, 17 CCPA 1113, 40 F.2d 755, 5 USPQ 173. (In re Troiel, 124 USPQ 502 (C.C.P.A. 1960))
We do not feel that this limitation is patentably significant since it at most relates to the size of the article under consideration which is not ordinarily a matter of invention. In re Yount, 36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955))
Since the result sought and the ingredients used were known, we agree with the board it was within the expected skills of one having ordinary skill in this art to arrive at the optimum proportion of those ingredients. … In view of the prior art teachings we agree with the conclusion that the proportions of ingredients would have been obvious to a person having ordinary skill in the art at the time the invention as claimed in claims 41 and 42 was made. In re REESE, 129 USPQ 402 (C.C.P.A. 1961)
As noted above, Matzen discloses that the flexible portion of his container is drawn into the rigid top portion, filling the space thereof. Appellants have presented no argument which convinces us that the particular configuration of their container is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing mating surfaces in the collapsed container of Matzen. See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459. In re Dailey and Eilers, 149 USPQ 47 (C.C.P.A. 1966)
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
In any case, as set forth in MPEP § 2144.05 quoted above, the presence of a known result-effective variable is not a necessary rationale for a person of ordinary skill in the art to experiment to reach another workable product or process, and, as evidenced by the relevant cited case law and MPEP citations, it otherwise would have been an obvious matter of design choice ascertainable by routine experimentation and optimization to choose the particular claimed width or thickness dimensional or configurational limitation(s) inherently resulting in the particular claimed width or thickness relative dimension(s) or configuration(s), including because applicant has not disclosed that, in view of the applied prior art, the limitation(s) is/are for a particular unobvious purpose, produce(s) an unexpected result or is/are otherwise critical. See MPEP §§ 716.02 - 716.02(g), 2144.04, and 2144.05. See also In re Kirke, 17 C.C.P.A. (Patents) 1121, 40 F.2d 765, 5 USPQ 539; In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).
Also, the genus of the widths would inherently anticipate the species of the width thereof being larger than the width of the tip of the terminal or the width of the terminal having the concaves is larger than the width of the tip of the terminal because the genus contains only three species, namely, the species of the width thereof being smaller than, equal to, or larger than the width of the tip of the terminal, or the width of the terminal having the concaves is smaller than, equal to, or larger than the width of the tip of the terminal, respectively, and one skilled in the art would at once envisage each species of the genus. See MPEP §§ 2131.02 and 2144.08. See also, AbbVie Inc. v. The Mathilda & Terrence Kennedy Inst. of Rheumatology Trust (Fed. Cir. 2014).
[T]he court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. … The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was “obvious to try.” … When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. … [T]he fact that a combination was obvious to try might show that it was obvious under §103. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
Also, it would have been obvious to try the width thereof being larger than the width of the tip of the terminal or the width of the terminal having the concaves is larger than the width of the tip of the terminal because a person of ordinary skill would be motivated by the design need and to solve the problem of providing the widths of Higgins and there are a finite number (three) of readily identified, predictable solutions, namely, the width thereof being smaller than, equal to, or larger than the width of the tip of the terminal, or the width of the terminal having the concaves is smaller than, equal to, or larger than the width of the tip of the terminal, respectively. See MPEP § 2144.05. See also Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007); In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009), and In re Aller, Lacey, and Hall, 105 USPQ 233 (C.C.P.A. 1955).
The parallel, redundant ignition system is an obvious expedient to ensure detonation. … “The use of a ‘plurality’ of detonating devices is merely a duplication of existing elements; the concept of having back-up elements in case of failure is a well-known expedient in the art.” (Weather Engineering Corporation of America et al. v. United States, 204 USPQ 41 (Cl. Ct. 1979)) 
See also, In re Ockert, 114 USPQ 330 (CCPA 1957); In re Schuelke, 96 USPQ 421 (CCPA 1953); In re Hertrich, 73 USPQ 442 (CCPA 1947); Long Mfg. N.C., Inc. v. Condec Corp., 223 USPQ 1213 (DC ENC 1984); St. Regis Paper Company v. Bemis Company, Inc., 193 USPQ 8 (CA 7 1977); In re Harza 124 USPQ 378 (CCPA 1960); and Hofschneider Corp. v. Lane et al., doing business as Lane and Co., 71 USPQ 126 (DC WNY 1946).
Also, the genus of the thicknesses would inherently anticipate the species of the first thickness is larger throughout the entire first terminal than the second thickness because the genus contains only three species, namely, the species of the first thickness is smaller, equal, or larger throughout the entire first terminal than/to the second thickness, and one skilled in the art would at once envisage each species of the genus. 	Also, it would have been obvious to try the first thickness is larger throughout the entire first terminal than the second thickness because a person of ordinary skill would be motivated by the design need and to solve the problem of providing the widths of Higgins and there are a finite number (three) of readily identified, predictable solutions, namely, the first thickness is smaller, equal, or larger throughout the entire first terminal than/to the second thickness. 
Claims 1-4 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Higgins as previously applied to claims 1-4, and further in combination with Shimakawa (20170309556).
In addition to the previously applied disclosure of Higgins, at paragraphs 2, 32, 51, 29, 83, 89, 90, 130, and 144-148, Shimakawa also discloses the following:
	Re claim 1: A power semiconductor device “power semiconductor”/“power device”; the first thickness “thickness”/“t”/“A” is larger throughout the entire first terminal “110L” than the second thickness “thickness”/“t”/“B.”
	Re claim 2: The power semiconductor device. 
	Re claim 3: A power semiconductor device. 
	Re claim 4: The power semiconductor device. 
	Moreover, it would have been obvious to combine the disclosures of Higgins and Shimakawa as follows:
	Re claim 1: A power semiconductor device; the first thickness of Higgins is larger throughout the entire first terminal of Higgins than the second thickness of Higgins.
	Re claim 2: The power semiconductor device. 
	Re claim 3: A power semiconductor device. 
	Re claim 4: The power semiconductor device. 
In particular, it would have been obvious to substitute or combine the applied disclosures of Higgins and Shimakawa including because, as disclosed by Shimakawa as cited, it would increase the wiring density and reduce the cost (Shimakawa ¶ 90) of the device of Higgins.
Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle. 325 U.S. at 335, 65 USPQ at 301.
[S]election of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)
Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment. Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) 
See also MPEP §§ 2144.06 and 2144.07.
In addition, it would have been obvious to substitute or combine the applied disclosures of Higgins and Shimakawa including because it would facilitate provision of the device including the terminals and thicknesses of Higgins, and as evidenced by the above citations, substitution or combination of a known element based on its suitability for its intended use has been held to be prima facie obvious. 
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. (In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)) See MPEP § 2144.06(II).
It is our opinion that the substitution of Wille's type seal for the cement of Hallauer in Figure 1 would be obvious to persons of ordinary skill in the art from the disclosures of these references, merely involving an obvious selection between known alternatives in the art and the application of routine technical skills. (In re May (CCPA) 136 USPQ 208)
This, [evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography] in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor. (Smith v. Hayashi, 209 USPQ 754, 759 (Bd. of Pat. Inter. 1980)) 
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art. (In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)) 
See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992); In re Cornish (CCPA) 125 USPQ 413; In re Soucy (CCPA) 153 USPQ 816; Sabel et al. v. The Wickes Corporation et al. (DC SC) 175 USPQ 3; Ex parte Seiko Koko Kabushiki Kaisha Co. (BdPatApp&Int) 225 USPQ 1260, and Ex parte Rachlin (BdPatApp&Int) 151 USPQ 56.  
Also, it would have been obvious to substitute or combine the applied disclosures of Higgins and Shimakawa including because they are alternatives or equivalents known in the art, and consistent with the above citations, it would have been an obvious selection between the known alternatives in the art and the application of routine technical skills.
Such a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. … [T]he court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. … The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘obvious to try.’… [T]he fact that a combination was obvious to try might show that it was obvious under §103. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007) and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009).
It would have been further obvious to substitute or combine the applied disclosures of Higgins and Shimakawa including because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. See MPEP § 2143.
Claims 1-4 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Higgins, or the combination of Higgins and Shimakawa, as previously applied to claims 1-4, and further in combination with Shimizu (4920074).
	In addition to the previously applied disclosure of the previously applied prior art, at column 2, lines 7-21, column 4, lines 49-55, column 5, lines 5-15, and column 8, lines 51-56, Shimizu also discloses the following:
	Re claim 1: a width “width”/“d” of a tip “tip”/“cut face”/“18” of the terminal “outer leads”/“5.” 
	Re claim 3: the width of the tip of the terminal. 
	Moreover, it would have been obvious to combine the disclosures of the previously applied prior art and Shimizu as follows:
	Re claim 1: the width of the previously applied prior art being larger than a width of the tip of the terminal of the previously applied prior art. 
	Re claim 3: the width of the terminal having the concaves of the previously applied prior art is larger than the width of the tip of the terminal. 
	In particular, as previously cited, including at column 2, lines 7-21, and column 5, lines 5-15, Shimizu explicitly or implicitly discloses that the width of the tip, and dimensions or configurations generally, is a/are result-effective variable(s).
Therefore, it would have been obvious to experiment with variations of this/these result-effective variable(s), including the claimed variation(s) inherently resulting in the particular claimed width relative dimension(s) or configuration(s).
In any case, the presence of a known result-effective variable is not a necessary rationale for a person of ordinary skill in the art to experiment to reach another workable product or process, and, as evidenced by the previously cited relevant case law and MPEP guidance, it otherwise would have been an obvious matter of design choice ascertainable by routine experimentation and optimization to choose the particular claimed width of the tip dimensional or configurational limitation(s), inherently resulting in the particular claimed width relative dimension(s) or configurations(s), including because applicant has not disclosed that, in view of the applied prior art, the limitation(s) is/are for a particular unobvious purpose, produce(s) an unexpected result or is/are otherwise critical.
Also, the genus of the widths would inherently anticipate the claimed species of the widths for the same reasons previously applied to claims 1 and 3. 
Also, it would have been obvious to try the claimed widths for the same reasons previously applied to claims 1 and 3. 
Claim 3 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Higgins, or the combination of Higgins and Shimakawa or Shimizu, as previously applied to claims 3, and further in combination with Sakai (2007095852).
In addition to the applied disclosure of the previously applied prior art, in the drawings and the English translation, Sakai also discloses the following:
	Re claim 3: in the terminal bending portions “bending region”/(at “21”) of the terminals “20” on a side of the package “4,” concaves “21” are provided on side directions of the adjacent terminals. 
Moreover, it would have been obvious to combine the disclosures of the previously applied prior art and Sakai as follows:
	Re claim 3: in the terminal bending portions of the terminals of the previously applied prior art on the side of the package of the previously applied prior art, concaves are provided on the side directions of the adjacent terminals of the previously applied prior art. 
In particular, it would have been obvious to substitute or combine the applied disclosures of the previously applied prior art and Sakai including because it would provide the device of the previously applied prior art with high quality.
In addition, it would have been obvious to substitute or combine the applied disclosures of the previously applied prior art and Sakai including because it would facilitate provision of the device including the concave of the previously applied prior art.
Also, it would have been obvious to substitute or combine the applied disclosures of the previously applied prior art and Sakai including because they are alternatives or equivalents known in the art and it would have been an obvious selection between the known alternatives in the art and the application of routine technical skills.
It would have been further obvious to substitute or combine the applied disclosures of the previously applied prior art and Sakai including because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.
Claim 4 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Higgins, or the combination of Higgins and Shimakawa or Shimizu, as previously applied to claim 4, and further in combination with Ebihara (JP2000294711).
In addition to the previously applied disclosure of the previously applied prior art, in the drawings and the English translation, Ebihara also discloses the following:
	Re claim 4: a groove “34” subjected to coining “mechanical pressing process using a mold in which a groove is formed by an indentation” process “method” is provided at the terminal bending portions “bending portion”/“34” of the terminals “32.” 
Moreover, it would have been obvious to substitute or combine the applied disclosures of the previously applied prior art and Ebihara as follows:
	Re claim 4: a groove subjected to coining process is provided at the terminal bending portions of the terminals of the previously applied prior art.
In particular, it would have been obvious to substitute or combine the applied disclosures of the previously applied prior art and Ebihara including because it would reduce damage to the device of the previously applied prior art.
In addition, it would have been obvious to substitute or combine the applied disclosures of the previously applied prior art and Ebihara including because it would facilitate provision of the device including the terminal bending portions of the previously applied prior art.
Also, it would have been obvious to substitute or combine the applied disclosures of the previously applied prior art and Ebihara including because they are alternatives or equivalents known in the art and it would have been an obvious selection between the known alternatives in the art and the application of routine technical skills.
It would have been further obvious to substitute or combine the applied disclosures of the previously applied prior art and Ebihara including because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.

Response to Arguments
Applicant’s remarks filed on July 16, 2021 have been fully considered, addressed or rendered moot above, addressed previously of record, or addressed below.
The following heading(s)/subheading(s) parallel the heading(s)/subheading(s) in applicant’s remarks.
 
Objections: 

Applicant's states:
Thus, the drawings provide the necessary understanding of the subject matter to be patented to one of ordinary skill in the art. 
Applicant's statement is respectfully traversed because, as elucidated in the drawing objection, the nature of the subject matter admits of a drawing, at least because it is claimed.
Title 35 of the United States code, sections 111 and 113, provide that a patent application shall include a drawing when the nature of the case admits it and Patent Office Rule 83 provides that the drawing must show every feature of the invention specified in the claims. It is evident that these conditions are not satisfied in the present case since claims 4 to 13 inclusive comprise various specific structural limitations. The fact that this application refers to an earlier case which includes a drawing is not controlling here. Every application must be complete in itself so far as the illustration of what is claimed is concerned and the question is not whether the invention can be understood without a drawing but whether the nature of the case admits of one. In re Complete Application-Drawing Required, 152 USPQ 290 (Comm'r Pat. 1966)
Also, the drawings must show every feature of the claimed invention.
The applicant shall furnish a drawing where necessary for the understanding of the subject matter sought to be patented. When the nature of such subject matter admits of illustration by a drawing and the applicant has not furnished such a drawing, the Director may require its submission within a time period of not less than two months from the sending of a notice thereof [emphasis added]. Drawings submitted after the filing date of the application may not be used (i) to overcome any insufficiency of the specification due to lack of an enabling disclosure or otherwise inadequate disclosure therein, or (ii) to supplement the original disclosure thereof for the purpose of interpretation of the scope of any claim. 35 U.S.C. 113 
(a) The applicant for a patent is required to furnish a drawing of his or her invention where necessary for the understanding of the subject matter sought to be patented; this drawing, or a high quality copy thereof, must be filed with the application. Since corrections are the responsibility of the applicant, the original drawing(s) should be retained by the applicant for any necessary future correction. 37 CFR 1.81
(b) Drawings may include illustrations which facilitate an understanding of the invention (for example, flowsheets in cases of processes, and diagrammatic views). 
(c) Whenever the nature of the subject matter sought to be patented admits of illustration by a drawing without its being necessary for the understanding of the subject matter and the applicant has not furnished such a drawing, the examiner will require its submission within a time period of not less than two months from the date of the sending of a notice thereof [emphasis added].
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims [emphasis added]. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables and sequence listings that are included in the specification are, except for applications filed under 35 U.S.C. 371, not permitted to be included in the drawings. 37 CFR 1.83
(b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith. 
(c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d) [emphasis added].
The first sentence of 35 U.S.C 113 requires a drawing to be submitted upon filing where such drawing is necessary for the understanding of the invention. In this situation, the lack of a drawing renders the application incomplete and, as such, the application cannot be given a filing date until the drawing is received. The second sentence of 35 U.S.C. 113 addresses the situation wherein a drawing is not necessary for the understanding of the invention, but the subject matter sought to be patented admits of illustration and no drawing was submitted on filing. The lack of a drawing in this situation does not render the application incomplete but rather is treated as an informality. The examiner should require such drawings in almost all such instances. Such drawings could be required during the initial processing of the application but do not have to be furnished at the time the application is filed. The applicant is given at least 2 months from the date of the letter requiring drawings to submit the drawing(s) [emphasis added]. MPEP § 608.02I. 
35 U.S.C.113 addresses the situation wherein a drawing is not necessary for the understanding of the invention, but the subject matter sought to be patented admits of illustration by a drawing and the applicant has not furnished a drawing. The lack of a drawing in this situation does not render the application incomplete but rather is treated as an informality. A filing date will be accorded with the original presentation of the papers, despite the absence of drawings. The acceptance of an application without a drawing does not preclude the examiner from requiring an illustration in the form of a drawing under 37 CFR 1.81(c) or 37 CFR 1.83(c). In requiring such a drawing, the examiner should clearly indicate that the requirement is made under 37 CFR 1.81(c) or 37 CFR 1.83(a) and be careful not to state that he or she is doing so “because it is necessary for the understanding of the invention,” as that might give rise to an erroneous impression as to the completeness of the application as filed. Examiners making such requirements are to specifically require, as a part of the applicant’s next reply, at least an ink sketch or permanent print of any drawing in reply to the requirement, even though no allowable subject matter is yet indicated. This will afford the examiner an early opportunity to determine the sufficiency of the illustration and the absence of new matter. See 37 CFR 1.121 and 37 CFR 1.81(d) [emphasis added]. MPEP § 608.02IV. 
Every application must be complete in itself so far as the illustration of what is claimed is concerned and the question is not whether the invention can be understood without a drawing but whether the nature of the case admits of one [emphasis added]. (In re Complete Application-Drawing Required, 152 USPQ 290 (Comm'r Pat. 1966))
As stated in Rule 71(b) of the Rules of Practice of the U. S. Patent Office, the specification must “describe completely a specific embodiment of the * * * machine * * *“. Further, Rule 83 recites that “The drawing must show every feature of the invention specified in the claims [emphasis added].” While petitioner contends that the particular operating means is immaterial he has nevertheless submitted in the amendment of June 5, 1961 a disclosure of a particular operating means. The examiner has held however that the proposed amendment includes new matter. In a situation like this the onus is on the applicant to show by prior art evidence that the subject matter prescribed by the proposed amendment is not new matter but is instead actually old and would suggest the incorporation of itself into the present disclosure. In re Chaplin, 1948 C.D. 511, 77 USPQ 601 , 1957 C.D. 321, 114 USPQ 157. Applicant has of course made no such presentation. In the absence of such showing the examiner was justified in not entering the amendment of June 5, 1961. (Ex parte HELMERSON, 130 USPQ 244 (PTO 1961))
Title 35 of the United States code, sections 111 and 113, provide that a patent application shall include a drawing when the nature of the case admits it and Patent Office Rule 83 provides that the drawing must show every feature of the invention specified in the claims [emphasis added]. It is evident that these conditions are not satisfied in the present case since claims 4 to 13 inclusive comprise various specific structural limitations. The fact that this application refers to an earlier case which includes a drawing is not controlling here. Every application must be complete in itself so far as the illustration of what is claimed is concerned and the question is not whether the invention can be understood without a drawing but whether the nature of the case admits of one [emphasis added]. (In re Complete Application-Drawing Required, 152 USPQ 290 (Comm'r Pat. 1966))
The Primary examiner, it is noted, did not reject these claims as drawn to subject matter not disclosed, but objected to them on the ground that the “details” were not “shown” in the drawing. His action was in accord with long established practice, as shown by the following quotation from Ex parte Davin, 1902 C.D. 251 (emphasis added): This is a petition from an action of the examiner objecting to the drawing and claims of the above-entitled application. The examiner has required that the drawing be amended to show the grain of the wood running lengthwise. The specification so describes the grain, and this feature is included in the claims. It is therefore an essential feature of the invention that the grain shall run lengthwise. The examiner's requirement was right, since the rules require that-the drawing must show every feature of the invention covered by the claims [emphasis added]. (Rule 50). (Marks v. Hodgins, 99 USPQ 23 (Bd. Pat. App. & Int. 1953))
See also, Bocciarelli v. Huffman, 109 USPQ 385 (CCPA 1956); and Warner Jewelry Case Company V. Wolfsheim & Sachs, Inc., 68 USPQ 267 (DC WNY 1946).
Furthermore it is respectfully maintained that the drawings are not objected to because illustration of features essential for a proper understanding of the invention are required. Instead, the drawings are objected to under 7 CFR 1.81(c) because the claims 12 and 18 subject matter admits of illustration by a drawing, and because under 37 CFR 1.83(a) the drawings fail to show every feature of the invention specified in claims 12 and 18. 
It is respectfully submitted that applicant appears to be conflating 37 CFR 1.81(a) and MPEP § 601.01(f), relied on in the drawing objection, with 37 CFR 1.81(c) and 37 CFR 1.83(a), not relied on in the drawing objection. However, 37 CFR 1.81(a) and MPEP § 601.01(f) are not relevant to the objection to the drawings because they are directed only to drawings necessary for the obtainment of a filing date. As such, 37 CFR 1.81(a) and MPEP § 601.01(f) are merely cumulative with and not exclusive of the requirement of 37 CFR 1.83(a) that the drawing in a nonprovisional application must show every feature of the invention specified in the claims. This apparent confusion is anticipated in the following MPEP § 608.02(I)(V) guidance cited above and complied with in the Office action:
In requiring such a drawing, the examiner should clearly indicate that the requirement is made under 37 CFR 1.81(c) or 37 CFR 1.83(a) and be careful not to state that he or she is doing so “because it is necessary for the understanding of the invention,” as that might give rise to an erroneous impression as to the completeness of the application as filed.

Conclusion
The art made of record and not applied to the rejection is considered pertinent to applicant's disclosure. It is cited primarily to show inventions relevant to the examination of the instant invention.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
There is no provision for the examiner to be contacted for routine status inquiries. See MPEP §§ 102, 203.08, and 1730. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any other inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E GRAYBILL whose telephone number is (571)272-1930. The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah, can be reached at telephone number 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.			

						
/David E Graybill/
Primary Examiner, Art Unit 2894
August 12, 2021